IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 97-40495

                          Summary Calendar


CHARLIE RAY TAYLOR,
                                           Plaintiff-Appellant,

                              versus
WILLIAM J. CLINTON, President,
United States, ET AL.
                                           Defendants-Appellees.




          Appeal from the United States District Court
                For the Eastern District of Texas
                          (9:95-CV-375)

                          January 30, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Charlie Ray Taylor, Texas prisoner # 334319, appeals the

district court’s denial of his motion for relief from the district

court’s judgment.     Because Taylor does not raise any arguments

concerning the district court’s dismissal of his complaint or the

district court’s denial of his motion, he has abandoned the only

issue before this court.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Nonetheless, the


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court did not abuse its discretion in dismissing Taylor’s

action for failure to comply with the court’s order to file an

amended complaint and did not abuse its discretion in denying

Taylor’s motion for relief from the judgment.             See Carimi v. Royal

Caribbean Cruise Line, Inc., 959 F.2d 1344, 1345 (5th Cir. 1992).

Taylor’s appeal is without arguable merit and is thus frivolous.

See   Howard   v.   King,   707 F.2d 215,   219-20    (5th   Cir.    1983).

Therefore, Taylor’s appeal is DISMISSED.           5th Cir. R. 42.2.

      The district court stated in its memorandum opinion that at

least two prior actions filed by Taylor have been dismissed as

frivolous, and Taylor does not challenge this statement.                 Because

on at least two occasions in addition to this frivolous appeal,

Taylor has brought an action or appeal in a United States court

that was dismissed as frivolous, Taylor is BARRED from proceeding

IFP under the Prison Litigation Reform Act of 1995.               See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Accordingly, Taylor

may not proceed IFP in any civil action or appeal filed while he is

in prison unless he is under imminent danger of serious physical

injury.   28 U.S.C. § 1915(g).

      APPEAL DISMISSED; 28 U.S.C. § 1915(g) SANCTION IMPOSED.




                                      2